DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 12/17/2020.
Claims 1-12 are pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 12/17/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/17/2020, is in 
compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10,873,377 (Application no. 16/103,848). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed to receiving, by a user equipment (UE), downlink control information over a physical downlink control channel (PDCCH) in  to teach the invention of the claims 1-12 of the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S 10,003,446) in view of Seo et al. (U.S 2013/0272261) further in view of Li et al. (U.S 2013/0272220). 
For claim 1: 
Yu discloses a communication method comprising: 
receiving, by a user equipment (UE), downlink control information over a physical downlink control channel (PDCCH) in accordance with a beamforming parameter of the PDCCH (see Yu, abstract, figure 2-4; figure 9-10, 12; transmitting and receiving data in a communication system using beamforming are provided includes transmitting a control channel signal in a control channel region of a subframe using a first transmission beam of a base station; also at least at column 11, lines 8; MS can monitor for PDCCH signal using Rx beam determined; column 6, lines 59-67, column 7, lines 1-67); 
determining, by the UE, that a time offset between the downlink control information in the PDCCH and a physical downlink shared channel (PDSCH) is less than a time duration associated with a UE capability (see Yu, figures 11A-11B; case where a transmission scheme is determined for a data region according to a time gap between a control channel and the data region and see column 12, lines 4-25; and 49-67 upon receipt of the data region, the MS can receive a first data burst indicated by the decoded first PDCCH element using an Rx beam suitable for reception of the first data burst); and 

Seo, from the same or similar fields of endeavor, discloses a method for receiving a downlink signal in a user equipment of a wireless communication system comprises the steps of receiving a physical downlink control channel (PDCCH) signal, which includes scheduling information and the control information transmitted through the PDCCH will be referred to as downlink control information (DCI) (see Seo, at least abstract, [0005]; [0050]; [0082]; [0085]; [0088]-[0098]; [0074]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises as taught by Seo. The motivation for doing this is to provide a system networks can in order to reduce battery consumption of the user equipment. 
Yu-Seo does not explicitly disclose based thereon receiving, by the UE, data over the PDSCH in accordance with the beamforming parameter of the PDCCH.  
Li, from the same or similar fields of endeavor, discloses in the PDCCH, the base station can send the information about the follow up PDSCH.  The base station can send the PDSCH on the same beam as the PDCCH, and the mobile station can receive the PDSCH on the same RX beams as it receives the PDCCH (see Li, paragraph [0179]; figure 6).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises receiving, by the UE, data in a physical downlink shared channel (PDSCH) based on a beamforming parameter of the PDCCH as taught by Li. The motivation for doing this is to provide a system networks can improve for reduce the repetition times for the PDCCH. 
For claims 3 and 9:  
(see Li, paragraph [0035]; the disclosed methods are applicable to flexible beam communications in random access in millimeter wave communications). The motivation for doing this is to provide a system networks can improve for reduce the repetition times for the PDCCH. 
For claim 7:
For claim 7, claim 7 is directed to a user equipment (UE) which has similar scope as claim 1. Therefore, claim 7 remains un-patentable for the same reasons.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S 10,003,446) in view of Seo et al. (U.S 2013/0272261) further in view of Li et al. (U.S 2013/0272220) further in view of Chang et al. (U.S 2013/0017836).
For claims 2 and 8:  
In addition to rejection in claims 2 and 8, Yu-Seo-Li futher disclose wherein the beamforming parameter is an analog receive beamforming parameter (see Li, at least paragraph [0013]-[0016]; [0063]-[0072];  figure 3A-3D; receive path for MIMO base band
processing and analog beam forming with a large number of antennas).
Chang, from the same or similar fields of endeavor, also discloses in analog beamforming, the beamforming parameter can include phase and amplitude values per antenna (see Chang, paragraph [0051]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have a system comprises beamforming parameter is an analog as taught by Chang. The motivation for doing this is to provide a system networks in order to improve a user station can obtain better channel state.
Allowable Subject Matter
Claims 4-6, 10-11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims, and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Shan et al. (U.S 10,230,513); describes method for synchronization signals may be used by UEs for cell detection and acquisition. Park et al. (U.S 2015/0257073), discloses transmitting PDCCH is indicated by Physical Control Format Indication Channel (PCFICH) mapped to the first OFDM symbol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/26/2022